Order entered February 7, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00696-CV

                        DAVID DIAZ, ET AL., Appellants

                                          V.

               SMS FINANCIAL CAP, LLC, ET AL., Appellees

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-00653-2011

                                      ORDER

      On February 2, 2022, the Court issued an order on appellees’ motion to

dismiss the appeal but failed to reset the deadline for appellees’ brief on the merits.

Appellees shall file their brief on or before February 28, 2022.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE